DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/912147, filed on 06/25/2020. Claims 1, 3-5, 7-17, 19-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 14-16, and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/186189 to Yamamoto (henceforth referred to as Yamamoto). 
Regarding claims 1, 3, 7-8, and 14, Zappa discloses a door sill assembly (i.e. Fig. 1, ref. 10) for an elevator (i.e. Title), comprising: 
a thin sliding member (i.e. Fig. 2, ref. 8) attached to an elevator door (i.e. Fig. 1, ref. 4) for guiding opening and closing of the elevator door along a guide groove (i.e. Fig. 3, ref. 21) on the doorsill; and 
a filing bar (i.e. Fig. 3, ref. 142b) arranged in the guide groove so as to close an opening of the guide groove except for the sliding area of the sliding member;
wherein the sliding member is offset to one side (i.e. Fig. 2, ref. 8 is offset to the right in groove, ref. 21) with respect to the longitudinal axis of the guide groove so that the filling bar closes most of the opening of the guide groove, leaving a clearance for the sliding member (i.e. Fig. 2); 
wherein the top surface of the filling bar is mounted flush with the top surface of the doorsill (i.e. Fig. 3, height of ref. 142b is flushed with top of ref. 10a). 


Wherein the filling bar has a rectangular cross-sectional shape (i.e. Fig. 3, ref. 142b is a thin rectangular shape). 
Wherein the filling bar is formed of a metal (i.e. Machine Translation page 5, paragraph 3, line 1), a metal alloy, a hard resin material, a plastic material, or a combination thereof.
Wherein the elevator door is a landing door, and the doorsill is a landing doorsill (i.e. Machine Translation page 1, under “Technical Field” lines 1-2).
Regarding claims 15-16 and 19, Zappa discloses a door sill assembly (i.e. Fig. 1, ref. 10) for an elevator (i.e. Title), comprising: 
a sliding member (i.e. Fig. 2, ref. 8) attached to an elevator door (i.e. Fig. 1, ref. 4) for guiding opening and closing of the elevator door along a guide groove (i.e. Fig. 3, ref. 21) on the doorsill, the sliding member arranged offset (i.e. Fig. 2, ref. 8 is offset to the right in groove, ref. 21) to one side with respect to a longitudinal axis of the guide groove; and 
a filing bar (i.e. Fig. 3, ref. 142b) arranged in the guide groove so as to close an opening of the guide leaving a clearance (i.e. Fig 2. Ref. 11) for the sliding member; 
wherein the top surface of the filling bar is mounted flush with the top surface of the doorsill (i.e. Fig. 3, height of ref. 142b is flushed with top of ref. 10a). 


Wherein the top surface of the filling bar is mounted flush with the top surface of the doorsill (i.e. Fig. 3, height of ref. 142b is flushed with top of ref. 10a). 
Wherein the filling bar has a rectangular cross-sectional shape (i.e. Fig. 3, ref. 142b is a thin rectangular shape). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186189 to Yamamoto in view of US 8,733,023 to Rahardjo et al (henceforth referred to as Rahardjo).
Regarding claims 4-5 and 17, Yamamoto does not specifically teach the sliding member is formed of ultra-high molecular weight polyethylene. However, ultra-high molecular weight polyethylene is a known material for sliding door guides in the art and not novel to the invention. For example, Rahardjo teaches an elevator door arrangement comprising a door sill . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186189 to Yamamoto. 
Regarding claim 9, Yamamoto does not specifically teach the metal plate is formed of stainless steel, iron or aluminum. However, stainless steel, iron or aluminum are known metals that are common in the art and not novel to the invention. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use stainless steel, iron, or aluminum as the metal the sill in Yamamoto is extruded from for their various properties such as malleably to tis strength since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186189 to Yamamoto in view of WO 00/32509 to Toivola et al (henceforth referred to as Toivola). 
Regarding claim 10, Yamamoto does not specifically brackets attached to either longitudinal end of the guide groove. However, Toivola teaches an elevator door structure (i.e. Title) comprising a pair of vertical brackets (i.e. Fig. 2, ref. 26) extending from the door sill with guide grooves (i.e. Fig. 2, ref. 25) to the overhead support (i.e. Fig. 2, ref. 29) for a simpler, easier to erect door structure (i.e. page 4, lines 24-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pair of brackets as taught in Toivola to install the door sill assembly as taught in Yamamoto for a simpler and easier to erect doorway and there would have been reasonable expectation of success. 

Claims 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186189 to Yamamoto. 
Regarding claims 11-12 and 20, Yamamoto does not specifically teach the filling bar comprises more than one member nor comprises two members divided in half of its entire length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use segments of the filling bar to make adjustable lengths to accommodate various entryway lengths since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

Allowable Subject Matter
Claim 13 is allowed.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that it is more appropriate to consider ref. 11 as a guide groove rather than ref. 21 since ref. 8 is guided in ref. 11. This argument is not persuasive because Examiner considers ref. 11 as only a part of the whole guide groove of ref. 21. This is supported in the fact that ref. 82 which is part of the sliding member, ref. 8, extends beyond ref. 11 and is within the guide groove of ref. 2. Thus, it is appropriate for ref. 21 to be considered the guide groove of the thin sliding member, ref. 8. 
Applicant argues on page 8, lines 3-8 that element 124b is not arranged in guide groove, ref. 21 thus is not “a filling bar arranged in the guide groove”. This argument is not persuasive because ref. 21 comprises ref. 132b which has a height that extends vertically up to 132a in Fig. 3 and comprises ref. 132d which has a width that extends horizontally as shown in Fig. 3. The filling bar, ref. 142b, extends into the vertical and horizontal limits of ref. 21 in Fig. 3 (i.e. ref. 142b is within the height and width of ref. 132b and 132d, respectively). Thus, ref. 142b is considered in the guide groove, ref. 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIEM M TRAN/Examiner, Art Unit 3654